Determination of respondent Police Commissioner, dated November 30, 1998, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered June 10, 1999), dismissed, without costs.
Respondent’s finding that petitioner assaulted and caused physical injuries to two former girlfriends was supported by substantial evidence. The hearsay statements of the complainants were sufficiently probative to constitute substantial evi*104dence. Hearsay may constitute substantial evidence where, as here, it is sufficiently reliable and probative on the issues to be determined (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). The credibility of the witnesses at petitioner’s departmental trial was a matter to be assessed by the Deputy Commissioner who presided at the trial and is largely beyond our power of review (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur — Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.